     Case 3:17-cv-00601-MHL Document 70 Filed 02/08/19 Page 1 of 5 PageID# 800

                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF VIRIGINIA
                                            RICHMOND DIVISION




  ROBERT DAVID STEELE,et al..

                                  Plaintiff(s),


                                                                    r.- 1 A ^   XT   u
                                                                    Civil Action Number:
                                                                                           3:17-cv-00601-MHL

  JASON GOODMAN,et al..

                                  Defendant(s).


                               LOCAL RULE 83.1(M)CERTIFICATION


I dedare under penalty of perjuiy that:                          _ .
                  ^           r j j                              Docket entry 44 DEFENDANTS ANSWER
No attorney has prepared,or assisted in the preparation of
                                                                          (Title of Document)
  JASON GOODMAN

Name ofFro Se feoly (Print or Type)


Signat^ofMo Se Party
Executed on: FEBRUARY 4,2019            (Date)
                                                            OR



The following attorney($) prepared or assisted me in preparation of
                                                                            (Title of Document)

(Name ofAttomey)


(Address of Attorney)


(Telephone Number of Attomey)
Prepared, or assisted in die preparation of,this document
                                                                                         EGEDVE


(Name ofPro Se Party (Print or Type)                                                 1     FEB - 8 2019
                                                                                                             y
                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                            RICHMOND. VA
Signature ofPro Se Party

Executed on:                            (Date)
      Case 3:17-cv-00601-MHL Document 70 Filed 02/08/19 Page 2 of 5 PageID# 801

                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                             RICHMOND DIVISION




   ROBERT DAVID STEBLB,et al.,

                                   PIaintiff(s),

                   V.
                                                                     Civil ActionNumber:3:17-cv-00601.MHL
  JASON GOODMAN,et al.,

                                  Defen(iaiit(s).


                                LOCAL RULE 83.1(M)CERTIFICATION
                                                                   Docket entry 45 DEFENDANTS'SPECIAL
                                                                   MOTION TO DISMISS THE COMPLAINT
I declare under penalty of perjury that:                           UNDER THE VA ANTI-SLAPP STATUTE
     ^         ^            ^                                    ,MOTION TO DISMISS
No attorney has prepared,or assisted m the preparation of                                           .
                                                                          (Title of Document)
  JASON GOODMAN

Name ofPro Se Party (Print or Type)


Signai^ ofRto Se Party
Executed on; FEBRUARY 4,2019            (Date)
                                                            OR



The following attorney(s)prepared or assisted me in preparation of.
                                                                            (Title ofDocument)

(Name ofAttomey)


(Address ofAttomey)


(Telephone Number of Attorney)
Prepared,or assisted in the preparation of, this document


(Name ofPro Se Party(Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
      Case 3:17-cv-00601-MHL Document 70 Filed 02/08/19 Page 3 of 5 PageID# 802

                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                             RICHMOND DIVISION




   ROBERT DAVID STEELE,et al.,
                                  Plaintiff(s),


                                                                                          3:17-cv-00601-MHL
                                                                   Civil Action Number:
  JASON GOODMAN,et al..

                                  Defen(lant(s).


                               LOCAL RULE 83.1(M)CERTIFICATION

I declare under penalty of peijury that:
                                                                 Docket entry 46 DEFENDANT GOODMAN'S
                                                                 MOTION TO SEVER
No attorney has prepared,or assisted in the preparation of_
                                                                         (Title ofDocument)
  JASON GOODMAN

Name ofFro Se Ejoly (Print or Type)


Signat^ ofIvo Se Party
Executed on: FEBRUARY 4,2019            ^ate)
                                                            OR



The foUovving attorney(s) prepared or assisted me in preparation of
                                                                          (Title ofDocument)

(Name ofAttomey)


(Address ofAttomey)


(Telephone Number ofAttomey)
Prq)ared,or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Parly

Executed on:                            (Date)
      Case 3:17-cv-00601-MHL Document 70 Filed 02/08/19 Page 4 of 5 PageID# 803

                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                             RICHMOND DIVISION




   ROBERT DAVID STBELE,et al.

                                   Plaintiff(s),


                                                                                          3:17-cv-00601-MHL
                                                                   Civil Action Number:
  JASON GOODMAN,et aL,

                                   Defendant(s).


                               LOCAL RULE 83.1(M)CERTIFICATION

                                                                 Docket entry 52 DEFANDANTS REPLY
I declare under penalty of perjury that:
                                                                 TO MEMORANDUM IN OPPOSITION

No attorney has prepared,or assisted in the preparation of TO "SPECIAL MOTION TO DISMISS
                                                                         (Title of Document)
  JASON GOODMAN

Name oiPro&Party (Print or Type)


Signat^ ofFSv Se Party

Executed on: FEBRUARY 4,2019            (Date)
                                                            OR



The follovdng attorney(s) prepared or assisted me in preparation of.
                                                                          (Title ofDocument)

(Name ofAttomey)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of,this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
Case 3:17-cv-00601-MHL Document 70 Filed 02/08/19 Page 5 of 5 PageID# 804




       Circuit Court for Eastern Divistion Viiginia                                                            No.3:17-cv-601-MHL
                                                                CBy or County
                                                                                       Jason Goodman
       Hants                                                                           Hams
       11005 LANGTON ARMS CT                                                    y3.       ^avenue                                      6s
       Street Address                                           Apt*                   Strest Address                                   Apt*
       OAKTON,                   VA     22124           ("571 )320-8573                 New Yoik                NY   10001     t323)744-7594
       City                     Stats      Z{pCodo       Arsa Tolophofle               Cfty                    Stats ZlpCods    Area        Telsphone
                                                         Cods                                                                   Code
                               Plaintiff                                                                   Detendant




                                                        CERTIFICATE OF SERVICE
                                                                           (D0MREL58)



                 I HEREBY CERTIFY that on tbis 4                                      day of Februaiy                          , 2019        .acopy
       of the document(s)entitled Local Rule 83.1(M) Certincation
                                                                                         Tltlo of Doeumsnt^)
       was/wete mailed, postage prepaid to:

                 Steven Bies




                 via emafi - stsvenbiss@eaithlink.net




                 City



                                           2/4/2019
                                           Data




                                                                            Pf^elofl
                                                                                                                        OR58•Revised 13 Febniaiy 2001
